DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/4/2021 and 12/18/2020 are being considered.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details must be shown or the feature(s) canceled from the claim(s). 
The opening in the protrusion to allow “draining…to a level approximately equal to a level of the bottom surface of the tank assembly” as discussed in claims 1 and 15.
The drawings are objected to because hatching has not been shown to indicate sectional portions of the figures in accordance with 37 CFR 1.84(h)(3).  Figure 6a and 6b since they are cross sectional views should have cross hatching to easily discern the parts from each other.
Regarding claim 3, it would be appreciated if the spring was shown in figures 6a/6b to easily show the snorkel assembly to the public.
Regarding claim 5, the ribbed portion needs to be shown
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objection
Claims 1 and 15 are objected to because of the following informalities:  Claims 1 and 15 contain the limitation “the snorkel is configured to form a seal… wherein the seal…”.  The structural component is a snorkel that seals.  “the seal” should be “the snorkel”.   Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “draining…to a level approximately equal to a level of the bottom surface of the tank assembly”.  When looking to the specification (page 13), the protrusion has an opening that allows for a fluid pathway.  When looking to the drawings, the only opening appears to be at the near top of the protrusion for the plunger.  It is unclear how the opening for the plunger is at “a level approximately equal to a level of the bottom surface of the tank assembly”, since it appears approximately 1/3 of the tank height.  As such the claims are determined to be indefinite.  For Examination purposes the last limitation is to be interpreted as “wherein the seal is located above the bottom surface of the tank assembly and is configured to allow draining the fluid from the tank assembly through the snorkel assembly 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US2006/0185690) in view of Barrick (US2006/0272120).
Regarding claim 1, (Currently Amended) Song discloses an autonomous cleaning robot with a tank assembly (Item 110) and a snorkel assembly (Item 113).  Song fails to explicitly disclose any details about the snorkel assembly.
Barrick teaches a cleaning apparatus with a tank assembly comprising: 
a bottom surface (Item 106) comprising a protrusion (best shown in Figure 5a/b); and 
a snorkel assembly (Item 508, 512, and 510) positioned along the bottom surface of the tank assembly, the snorkel assembly comprising: 
a plunger (Item 508) configured to move from a first position away from the bottom surface to a second position (Figures 5a and 5b), and
a snorkel (Item 512) configured to interface with the plunger such that the snorkel separates from the bottom surface of the tank assembly when the plunger is in the second position,  
wherein the snorkel is configured to form a seal with the protrusion of the bottom surface of the tank assembly when the plunger is in the first position and configured to provide, a fluid pathway between the snorkel and the protrusion when the plunger is in the second position, and 
wherein the snorkel is located above the bottom surface of the tank assembly and is configured to allow draining the fluid from the tank assembly through the snorkel assembly.  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the snorkel assembly of Song for the snorkel assembly as taught by Barrick.  Such a modification would lead one of ordinary skill in the art to the predictable result of the snorkel assembly automatically sealing when the tank assembly was removed from the vacuum assembly (Barrick Paragraph [0007]).

“autonomous cleaning robot” is viewed as intended use.  Since there is no recited structure that requires the cleaning device to be self propelled along a floor surface, any cleaning implement with any degree of a controller is considered to be “autonomous cleaning robot”.
Regarding claim 2 (Currently Amended) Song in view of Barrick disclose the tank assembly of claim 1.  Song in view of Barrick fail to disclose the seal is positioned between approximately 16 and 24 mm above the level of the bottom surface of the tank assembly.  (Figure 5a shows a height but never discloses any dimensions). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the size of the snorkel assembly as taught by Barrick such that the seal is positioned between approximately 16 and 24 mm above the level of the bottom surface of the tank assembly.  Such a modification is view as a change in size, which has been held to be of routine to one of ordinary skill in the art (see MPEP 2144.04). Different sized snorkel assemblies would be need for different flow requirements.  Larger diameter snorkel assemblies would require larger sealing surfaces.  Further in page 13 of the instant application there is no criticality given to the claimed dimensions. 
Regarding claim 3 (Original) Song in view of Barrick disclose the tank assembly of claim 1, further comprising a spring configured to bias the plunger into the first position (Barrick Item 510).  
Regarding claim 4 (Currently Amended) Song in view of Barrick disclose the tank assembly of claim 1, wherein the bottom surface of the tank assembly comprises a recessed portion below the level of the bottom surface of the tank assembly (Item 504 is a non moving component that extends below Item 106).  
Regarding claim 5 (Currently Amended) Song in view of Barrick disclose the tank assembly of claim 4, wherein the recessed portion of the bottom surface of the tank assembly is ribbed (Item 504 has internal ribs at the top and external rib on the bottom).  
Regarding claim 6 (Currently Amended) Song in view of Barrick disclose the tank assembly of claim 4, wherein the snorkel comprises a rim configured to contact the recessed portion of the bottom surface of the tank assembly when the plunger is in the first position (the outside diameter of item 512 contact Item 504).
Regarding claim 7 (New) Song in view of Barrick disclose the tank assembly of claim 6, wherein the rim of the snorkel is configured to be lifted off of the recessed portion of the bottom surface of the tank assembly to provide the fluid pathway between the snorkel and the protrusion when the plunger is in the second position (Figures 5a and 5b).  
Regarding claim 8 (New) Song in view of Barrick disclose the tank assembly of claim 4, wherein the protrusion of the bottom surface comprises a stepped portion (Item 106 has a portion that is vertical).  
Regarding claim 9 (New) Song in view of Barrick disclose the tank assembly of claim 4, wherein the protrusion is configured to surround a seal member of the autonomous cleaning robot when the tank assembly is positioned within the autonomous cleaning robot (Song Figure 4 shows Item 113/110 flows directly into Item 122).  .  
Regarding claim 10 (New) Song in view of Barrick disclose the tank assembly of claim 1, wherein the plunger comprises a shaft portion connected to a head portion, wherein the shaft portion extends through the protrusion of the tank assembly (Barrick Figure 5a)
Regarding claim 11 (New) Song in view of Barrick disclose the tank assembly of claim 1, wherein the snorkel comprises a conical portion configured to contact the protrusion when the plunger is in the first position (Item 512 is a round member with a conical portion to seals against the conical section of Item 504).  
Regarding claim 12 (New) Song in view of Barrick disclose the tank assembly of claim 11, wherein a shaft portion of the plunger extends through the conical portion of the snorkel (Figure 5a).  
Regarding claim 13 (New) Song in view of Barrick disclose the tank assembly of claim 1, wherein the plunger is configured to contact a filter of the autonomous cleaning robot when the plunger is in the second position (Song Item 121 turns water into steam for cleaning).  
Regarding claim 14 (New) Song in view of Barrick disclose the tank assembly of claim 1, wherein the snorkel assembly is positioned in an interior portion of the tank assembly (Barrick Figure 5a).  
Regarding claim 15 (New) Song discloses an autonomous cleaning robot comprising: 
a drive configured to propel the autonomous cleaning robot along a floor surface (Paragraph [0032]), wherein the autonomous cleaning robot is configured to receive a cleaning pad (Item 32) to clean the floor surface as the drive propels the autonomous cleaning robot along the floor surface; and a tank assembly (Item 100) received by the autonomous cleaning robot, the tank assembly comprising: a reservoir (Item 110) configured to hold fluid to be applied by the autonomous cleaning robot to the floor surface, and a snorkel (Item 113).  Song fails to disclose any details about the snorkel.
Barrick teaches a cleaning apparatus with a tank assembly comprising a snorkel (Items 512) movable between a first position and a second position (Figure 5a and 5b), the snorkel being configured to form a seal to prevent the fluid from draining from the reservoir to apply the fluid to the floor surface when the snorkel is in the first position and configured to provide a fluid pathway for the fluid when the snorkel is in the second position, and wherein the seal is located above a bottom surface of the tank assembly and is configured to allow draining the fluid from the tank assembly.  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to simply substitute the snorkel assembly of Song for the snorkel assembly as taught by Barrick.  Such a modification would lead one of ordinary skill in the art to the predictable result of the snorkel assembly automatically sealing when the tank assembly was removed from the vacuum assembly (Barrick Paragraph [0007]).
Regarding claim 16 (New) Song in view of Barrick disclose the autonomous cleaning robot of claim 15, wherein the tank assembly further comprises a plunger (Item 508) connected to the snorkel, wherein the plunger is movable from a first position to a second position in response to contact with a portion of the autonomous cleaning robot (Item 514), wherein the snorkel is configured to be in the first position when the plunger is in the first position and is configured to be in the second position when the plunger is in the second position.  
Regarding claim 17 (New) Song in view of Barrick disclose the autonomous cleaning robot of claim 16, further comprising: a receiving surface (Song Item 19) configured to receive the tank assembly, and a filter (item 121) positioned on the receiving surface, wherein the portion of the autonomous cleaning robot is the filter (Figure 4 shows the outlet of 110 goes directly into 121).  
Regarding claim 18 (New) Song in view of Barrick disclose the autonomous cleaning robot of claim 15, wherein the bottom surface of the tank assembly comprises a protrusion (Barrick Figure 5a shows a vertical section), wherein configurations of the snorkel to form the seal to prevent the fluid from draining from the reservoir when the snorkel is in the first position comprises configurations to form the seal with the protrusion of the bottom surface of the tank assembly (Barrick Figure 5a Item 512 seals to Item 504).  
Regarding claim 19 (New) Song in view of Barrick disclose the autonomous cleaning robot of claim 15, wherein the bottom surface of the tank assembly comprises a recessed portion below the level of the bottom surface of the tank assembly (item 504 is a non movable part that is below the bottom of the tank).  
Regarding claim 20 (New) Song in view of Barrick disclose the autonomous cleaning robot of claim 19, wherein the snorkel comprises a rim configured to contact the recessed portion of the bottom surface of the tank assembly when the snorkel is in the first position (Barrick Figure 5a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849. The examiner can normally be reached Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723